  Case 20-30706         Doc 86      Filed 01/12/21 Entered 01/12/21 15:08:18                Desc Main
                                      Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

 IN RE:                                                 )   Bankruptcy Case No. 20-30706
                                                        )   Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                           )
                                                        )
                                  Debtor.               )

                          REPORT OF SALE OF PERSONAL PROPERTY

        John W. Taylor, the duly appointed and acting Trustee in this case, respectfully submits this

Report of Sale as follows:

        1.      The Debtor filed a voluntary Chapter 7 bankruptcy petition on July 24, 2020. John W.

Taylor is the duly appointed, qualified and acting Trustee of the Chapter 7 case of the Debtor.

        2.      By Order of this Court dated September 3, 2020, the Trustee sold inventory, trademarks

and certain personal property (the “Personal Property”) to Royal Heritage Home, LLC and R&M Group,

LLC for the sums of $515,000.00 and $496,937.00 respectively.

        3.      All creditors of the Debtor were notified of the sale.

        4.      On September 4, 2020, the Trustee received the gross sale proceeds in the amount of

$1,011,937.00 by two wire transfers into the Bankruptcy Estate’s account with Mechanics Bank.

        DATED this 12th day of January, 2021.

                                                 /s/ John W. Taylor
                                                 John W. Taylor, Bar No. 21378
                                                 4600 Park Road, Suite 420
                                                 Charlotte, NC 28209
                                                 Telephone: (704) 540-3622
  Case 20-30706          Doc 86      Filed 01/12/21 Entered 01/12/21 15:08:18                   Desc Main
                                       Document     Page 2 of 2




                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have served a copy of the REPORT OF SALE by either Electronic

Case Filing as indicated or depositing copies of same in the exclusive care and custody of the United States

Postal Service, with proper postage thereto affixed to the below listed parties this 12th day of January, 2021.

Anna S. Gorman, Attorney for Debtor                      Via Electronic Case Filing




                                                   /s/ John W. Taylor
                                                   John W. Taylor, Bar No. 21378
                                                   4600 Park Road, Suite 420
                                                   Charlotte, NC 28209
                                                   (704) 540-3622
